Olaeic, 0. J.,
dissenting: Conceding that the stipulation limiting the time in which this action could be brought to “two years and a day” is reasonable, and is a valid contractual limitation in an interstate bill of lading, the plaintiff has not had the time agreed upon in which to bring suit. Upon the death of her intestate, opportunity to bring action ceased, until a personal representative was appointed.
*37C. S., 412, provides a relief in snob cases as follows: “If a person entitled to bring an cCebion dies before tbe expiration of tbe time limited for tbe commencement thereof, and tbe canse of action survives, an action may be commenced by bis representatives after tbe expiration of tbat time and within one year from bis death.”
This statute is general and gives relief whenever tbe time limited has not expired when tbe person entitled to bring tbe action dies before tbe time has expired. It does not matter whether tbe time was limited by statute or tbe time substituted by contract, but tbe statute applies in all cases where tbe “time limited” bad not expired at tbe death of tbe party entitled to suit. A restriction cannot be inserted in tbe statute by any reasonable rule of construction.
This principle has been expressly declared in Meekins v. R. R., 131 N. C., 2; and been often affirmed since, among other cases, in Trull v. R. R., 151 N. C., 545, and in many other cases. C. S., 159, provides : “Upon tbe death of any person, all demands whatsoever, and rights to prosecute or defend any action or special proceeding, existing in favor of or against such person, except as hereinafter provided, shall survive to and against tbe executor, administrator, or collector of bis estate.”
On tbe death of tbe plaintiff’s intestate, bis right of action not having expired, tbe plaintiff as bis personal representative, was entitled under tbe words of tbe statute (which are not restricted to statutory causes of action) to prosecute this action and was entitled to tbe time allowed by tbe general act, 0. S., 412, or at least to reasonable time under general principles of equity, in which to take out letters of administration; otherwise death would cut off in many cases tbe remedy given by O. S., 159, of prosecuting tbe cause of action which has not been destroyed by tbe lapse of time at such death, and which under tbat section survived to bis personal representative.
But if there should be interpolated in tbe statute by judicial construction a restriction to those cases in which tbe original limitation was imposed by statute, still upon well known equitable principles applying to all contracts, when tbe performance of tbe contract has been prevented, without any fault on tbe part of tbe person entitled to enforce tbe contract, there should be a reasonable extension so tbat tbe party may not be deprived of opportunity to sue within tbe length of time prescribed by tbe agreement. Upon tbat principle, irrespective of our statute, tbe death of tbe intestate within two years and a day would not repeal tbe contract as to tbe time in which be might have brought tbe action, and bis personal representative should be entitled to a reasonable time to take out letters of administration and bring tbe action. This principle is so well settled and so reasonable and just tbat there should be no doubt of its application in this case.
*38The validity of the stipulation restricting the right to sue to two years and one day depends upon the reasonableness of that stipulation, and certainly when the plaintiff was deprived of opportunity to bring action within that time without any default on his part, a reasonable time should be allowed in which to bring the action.
The time provided by the statute, C. S., 412, is not restricted to any particular class of cases, and should apply in all cases, but if words are interpolated into the statute restricting its terms to statutory limitations, then where the contractual limitation is substituted for a statutory limitation, certainly it is in accordance with all equitable principles that a reasonable time should be allowed in which to bring the action, since by act of God the plaintiff was disabled to bring this action within the two years and a day. Certainly in such case “equity should follow the law” — otherwise it would be inequitable.